DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species C (Figure 12) in the reply filed on 08/20/2021 is acknowledged.  In the reply, Applicant states claims 1-29 read on the elected species, however the limitations set forth in claims 5, 9-11, 15-18 and 28 are drawn to other non-elected species, such as Species A (claims 5, 15-18), Species G (claims 9-11) and Species J (claim 28). Therefore, the above mentioned claims will be withdrawn from further consideration.   
Claims 5, 9-11, 15-18 and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/20/2021.

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight; intended use/functional language and/or method of manufacturing are considered to the extent that they further define the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 12-14, 19, 22-27 and 29 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cahill (US PG Pub. 2016/0249899).
Regarding claims 1 and 3, Cahill discloses an apparatus, illustrated in Figure 19, comprising a support structure (20) including a plurality of absorbable/bio-absorbable filaments (32, 42, 52) configured to support a tissue and degrade within a defined time period, illustrated in Figures 5-8 ([0052], Lines 2-3 & Last 10 Lines); and a membrane (380) arranged about the plurality of absorbable filaments and configured to contain fragments of the plurality of absorbable filaments in response to a fracture or degradation of a filament and promote tissue ingrowth into the membrane, illustrated in Figure 19 ([0074], Lines 1-4 & 9-10 – to clarify, since membrane 380 completely encapsulates the filaments, i.e. portions 34, 45 and 25, it is capable of, 
Regarding claim 2, Cahill discloses the apparatus of claim 1, wherein the membrane (380) is configured to promote healthy tissue growth and remain with the tissue after degradation of the absorbable filaments ([0052], Lines 2-3 & Last 10 Lines; [0072], Lines 2-4 & [0074], Lines 9-10 – to clarify, it is clearly stated that the occluder/filaments can be made of bioabsorbable materials, and the membrane 380 can allow/facilitate ingrowth of tissue; thus the apparatus of Cahill meets the claimed limitation and therefore reads on the claim).
Regarding claim 4, Cahill discloses the apparatus of claim 1, further including a proximal hub (60) arranged at a proximal end (40) of the plurality of absorbable filaments, a distal hub (62) arranged at a distal end (30) of the plurality of absorbable filaments, a proximal disk (45) configured to contact a first side of a tissue wall, and a distal disk (35) configured to contact a second side of a tissue wall, illustrated in Figures 2 and 6-8 ([0036], Lines 1-10 & [0038], Lines 1-4 and 16-18).
Regarding claim 6, Cahill discloses the apparatus of claim 4, further including a catch member (100) arranged to, when engaged, connect the proximal hub (60) and the distal hub (62) within the support structure, the catch member being configured to bring the proximal disk (45) into apposition with the first side of the tissue wall and the distal disk (35) into apposition with the second side of the tissue wall, illustrated in Figures 9-12 ([0058] & [0059]).
Regarding claims 7 and 8, Cahill discloses the apparatus of claim 4, wherein the proximal hub (60) includes proximal end portions of the plurality of absorbable filaments (42) which are formed together to form the proximal hub (60), and the distal hub (62) includes distal 
Regarding claim 12, Cahill discloses the apparatus of claim 4, wherein central portions (25) of the plurality of absorbable filaments (52) form a waist (56) configured to form an open central area within the plurality of absorbable filaments, illustrated in Figures 6-12.
Regarding claim 13, Cahill discloses the apparatus of claim 12, wherein the waist (56) is configured to bring the proximal disk (45) into apposition with the first side of the tissue wall and the distal disk (35) into apposition with the second side of the tissue wall, illustrated in Figures 9-12 ([0059]).
Regarding claim 14, Cahill discloses the apparatus of claim 1, and inasmuch as only the structure/composition of the final device bears patentable weight, and intended use/functional language considered to the extent that it further defines the structure/composition of the final device; Cahill discloses all the structural limitations set forth in the claim(s), specifically the apparatus comprising a membrane (380) and a plurality of absorbable filaments (32, 42, 52), illustrated in Figure 19 ([0052], Lines 2-3 & Last 10 Lines), and the apparatus of Cahill would be capable of meeting the intended use/function of the membrane allowing contact between the plurality of filaments and blood/moisture to facilitate degradation of the filaments, and therefore anticipates/reads on the claim.
Regarding claim 19, Cahill discloses the apparatus of claim 1, wherein the plurality of absorbable filaments and the membrane are configured to facilitate crossing of atrial septum (12) after implantation, illustrated in Figure 2 ([0032], Lines 5-7 & [0033]).
Regarding claims 22-24, Cahill discloses a method of treating an opening in a patient comprising delivering a medical device (20) within an opening (18) at a treatment site, illustrated 
Regarding claim 25, Cahill discloses an apparatus, illustrated in Figure 19, comprising an absorbable support structure (20) configured to support a tissue and degrade within a defined time period, illustrated in Figures 5-8 ([0052], Lines 2-3 & Last 10 Lines); and a membrane (380) arranged about the absorbable structure (20) and configured to contain fragments of the absorbable structure in response to a fracture or degradation of a portion of the absorbable structure and promote tissue ingrowth into the membrane, illustrated in Figure 19 ([0074], Lines 1-4 & 9-10 – to clarify, since membrane 380 completely encapsulates the absorbable support 
Regarding claim 26, Cahill discloses the apparatus of claim 25, wherein the absorbable structure (20) is formed from a cut-tube/cut-sheet ([0037] & [0054], Lines 1-5).
Regarding claim 27, Cahill discloses the apparatus of claim 25, wherein the absorbable structure (20) and the membrane (380) are configured to implant within vasculature/appendage of a patient, illustrated in Figure 2 ([0032]; [0033] & [0036]).
Regarding claim 29, Cahill discloses the apparatus of claim 25, wherein the membrane (380) is at least partially absorbable and configured to facilitate healthy tissue ingrowth ([0072], Lines 1-4 & 8-9).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cahill as applied to claim 1 above, and in view of Callaghan (US PG Pub. 2007/0244518).
Regarding claim 20, Cahill discloses the apparatus of claim 1, and though it is not specifically disclosed that at least one of the plurality of absorbable filaments includes a cross-section that is at least one of uneven, jagged, star-like, and polygonal, Cahill states, in paragraph [0071] that the current device can have similarities to devices in other prior art such as that of US application Ser. No 11/728,694 (US PG Pub. 2007/0244518), hereinafter Callaghan.
	Callaghan teaches an apparatus (1120), in the same field of endeavor and incorporated by reference in the Cahill reference, comprising filaments (1161), illustrated in Figures 14A-14D; and states the filaments can be any desired cross-sectional shape, including uneven such as being a semi-circular cross-section with rounded outer edges and a flat inside edge (Callaghan: [0106], Lines 9-12).
In re Dailey et al., 149 USPQ 47.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Cahill in view of Mazzocchi et al. (US PG Pub. 2005/0119690), as disclosed in the IDS dated 07/10/2020, hereinafter Mazzocchi.
Regarding claim 21, Cahill discloses a medical implantable occlusion device, illustrated in Figure 19, comprising absorbable filaments (20) in a deployed state, illustrated in Figure 8, and an elongated state, illustrated in Figure 5, and a proximal and distal end (40, 30, respectively); the absorbable filaments (20) comprising a proximal end hub (60), a proximal expanded diameter portion (45), a center portion (56), a distal expanded diameter portion (35), and a distal hub (35) extending along a longitudinal axis in the deployed state, illustrated in Figures 6-8, and configured to be stretched into a tubular formation in the elongated state, illustrated in Figure 5 ([0038] & [0052], Lines 2-3 & Last 10 Lines); and a membrane (380) arranged substantially about the absorbable filaments (20) and configured to contain fragments of the absorbable filaments and promote tissue ingrowth into the membrane, illustrated in Figure 19 ([0074], Lines 1-4 & 9-10); but does not specifically teach the absorbable filaments are formed as a braiding.

In view of the teachings of Mazzocchi, it would have been obvious and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate form for the absorbable filaments/shape of the device of Cahill, including having the absorbable filaments formed as a braiding, since this is a well-known and suitable form/shape for occlusion devices, as taught by Mazzocchi; and a change in form/shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, In re Dailey et al., 149 USPQ 47.  Furthermore, neither the claim, nor the originally filed specification gave any reason/benefit for, or criticality to, the parameter of the absorbable filaments being formed as a braiding, as opposed to having any other type of form, such as struts, fibers etc.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-8, 12-14, 19-27 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8, 15, and 18-21 of copending Application No. 16/745,834 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims set forth a medical device/method of using said medical device, wherein the medical device .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973.  The examiner can normally be reached on Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/DINAH BARIA/Primary Examiner, Art Unit 3774